Hall, Presiding Judge.
In a damage action for wrongful interference with plaintiffs business, the corporate defendant appeals from the judgment and from the denial of its motion for a new trial.
The facts of this case are substantially the same as those recited in its first appearance before this court. See Architectural Mfg. Co. of America v. Airotec, 119 Ga. App. 245 (166 SE2d 744) which held there was sufficient evidence for the case to go to the jury. Upon retrial, the jury rendered a verdict in favor of the two individual defendants, Scott and Biron, and against the corporation in the amount of $25,000. (Although the corporation has since changed its name, we shall refer to it as Airotec to avoid confusion with the prior opinion.)
Airotec contends on this appeal that Scott and Biron are the only agents of the corporation either alleged or shown to have committed any tortious act, and since any liability of the corporation would be purely derivative, a verdict in favor of the agents also requires a verdict for the principal. Roadway Express, Inc. v. McBroom, 61 Ga. App. 223 (6 SE2d 460).
We agree with the statement of law, but not the postulate that no other agents of the corporation engaged in the alleged wrongful acts. Under the law of the case as set forth by this court in its earlier opinion, the jury would have been authorized to find under the evidence: (1) that Airotec’s president and treasurer (who were also officers of the parent company) conceived, financed and oversaw the execution of the scheme to pirate plaintiff’s sales force with the intent to interfere with plaintiff’s rights; and (2) that Scott and Biron, who did the actual solicitation, did so without the necessary malicious intent.
The verdict and judgment were therefore authorized.

Judgment affirmed.


Deen and Evans, JJ., concur.

Ware, Sterne & Griffin, Robert F. Lyle, for appellant.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, John W. Chambers, for appellee.